*486
ORDER

PER CURIAM.
Plaintiff, American Builders & Contractors Supply Co., Inc. d/b/a/ ABC Supply (“ABC Supply”), a supplier of roofing and other construction materials, filed a statutory mechanic’s lien, breach of contract and quantum meruit suit against multiple defendants, including a commercial roofing company, G.S.R. Contracting, Inc. (“G.S.R. Contracting”), G.S.R. Contracting’s president Karen Vuylsteke, general contractor R.G. Ross Construction Co., Inc., Gravois Bluffs East 8-B, LLC, Southwest Bank and M & I Bank and Trustee Corporation, Inc. (collectively, “Defendants”) as against certain commercial improvements to real estate located in Gravois Bluffs in St. Louis County. The trial court awarded ABC Supply a judgment of $147,424.18 against commercial roofer G.S.R. Contracting, as well as its right to a mechanic’s lien against the improvements to the realty for unpaid principal and pre-judgment interest, totaling $122,424.18. The trial court held that ABC Supply’s lien is held prior to and superior to all other legal or equitable interests in the improvements and that the improvements should be sold at public sale to satisfy the judgment. Defendants appeal from the trial court’s judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).